On Rehearing Granted
PER CURIAM.
We have reconsidered the per curiam order of affirmance in the above cause and are now of the view that the final decree of divorce dated the 10th day of February, *4901956. and the order adjudging defendant in contempt dated the 26th day of March, 1956 should he and they are hereby affirmed hut without prejudice, however, to the defendant Albert Pardo purging himself of the contempt order of the 26th day of March, 1956 by paying all amounts due under the final decree as of said date and making a proper showing of said payment to the trial court.
.TERRELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ., concur.